DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 29-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 29-46, the prior art does not teach “…receiving a beam into a waveguide at an input angle theta, the waveguide comprising a first edge, a second edge and a pair of reflective surfaces disposed between the first and the second edges, the pair of reflective surfaces separated by a gap having a gap height d, the waveguide comprising a material having a refractive index n, and at least one of the pair of reflective surfaces having a reflectivity r; and varying at least one parameter selected from the group consisting of: a wavelength from the plurality of wavelengths, the gap height d, the refractive index n, and the reflectivity r, wherein the variation of the at least one parameter is correlated with variation of the input angle theta such that a first value of the at least one parameter is associated with a first value of the input angle theta and a second value of the at least one parameter is associated with a second value of the input angle theta and not with the first value of the input angle theta”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jang [2017/0364194], Han [2017/0331071], Rho [2017/0184897], Gupta [2017/0176835].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625